Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 06/21/22. 
No claims are amended
Claims 1-16 are cancelled
No claims are added
Claims 17-28 are pending

Note:
Applicants have a note about an interview request. Examiner would like to inform applicants that they were contacted on June 16, 2022 at 9:56 am in response to the AIR form and again on June 22, 2022 at 11:20 am. Additionally, examiner would like to emphasize that applicants have had plenty of interviews with the examiner and never has the examiner denied an interview to the applicants. It may help facilitate communication and coordinate our schedules, if applicants try to reach the examiner earlier in the prosecution timeline instead of waiting to set up an interview closer to their 3-month deadline. In either case, applicants are welcome to call and set up an interview any time.  

35 U.S.C. 101 - withdrawn
Claims 17-28 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the independent claims 17 and 18 integrate the abstract idea into a practical application. Further, applicants’ amendments and arguments related to previously made rejection under 35 U.S.C. 101 are persuasive. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. Further, applicants’ amendments to claims 17 and 18 have overcome the previously made rejection under 35 U.S.C. 112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 of the present application are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1 and 4 of application #14/744701. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 and 18 of the present application are similar to claim 1 of application #14/744701. For instance, claim 17 of the present application is a computer program product claim, claim 18 of the present application is a system claim. Also, claims 17 and 18 of the present application recites “selectively performing particular actions of the one or more actions responsive to an affirmative result by said determining step.”
Claim 1 of application # 14/744701 is a method claim and recites “selectively performing the one or more actions responsive to an affirmative result by said determining step.” 
Further, dependent claim 19 of the present application is similar to claim 4 of application # 14/744701.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126) and Jain; Saral (US 10,402,465).
** Claims 20 and 27 are addressed using an additional reference.

As per claims 17 and 18: Kapur shows:
A computer program product for outcomes-based application monitoring, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method ([0014]-[0019], [0027]-[0029]), comprising: 
A system for outcomes-based application monitoring, comprising: a server, comprising a processor operatively coupled to a non-transitory computer- readable storage medium ([0027]-[0029], [0049]-[0050]), the processor being configured for:
receiving, by a server, characteristics (applicants’ originally submitted specification describes “characteristics” at least in [0019]) of a work product produced (applicants’ originally submitted specification describes “work product”  at least in [0019]) by using at least one application in a computing device (in light of the specification, the above claim limitation is shown by Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments); 
Regarding the claim limitations below:
“computing, by the server, measures of a complexity, a quality, and an expertise level for the work product responsive to the characteristics, the computing of the expertise level including computing based on an amount of money made from disseminating the work product”
Applicants’ originally submitted specification only gives examples of what the measures could include see [0042], but the description does not differentiate between which example applies to which type of measure, as such, in light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows the limitations. As discussed below:
computing, by the server, measures of a complexity (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis), a quality (Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]), and an expertise level ([0050]: skill level involved in making the work product, [0137]: color correction skill) for the work product responsive to the characteristics (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). Kapur also read on the claim limitations above as follows: [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim.
However, Kapur does not explicitly show “the computing of the expertise level including computing based on an amount of money made from disseminating the work product”. Jain shows “the computing of the expertise level including computing based on an amount of money made from disseminating the work product” (col. 5, lines 15-39: An intermediary system can also leverage page and/or domain authority for other monetization avenues, for example exposing the authority ranking and content analysis of a content page as a service in order to assist users (e.g., creators and/or managers of the pages and domains) in increasing the quality of their content to increase their authority ranking… the intermediary system may provide a service portal for presenting general information and tips to site owners for improving authority (e.g., update content regularly, involve social media for content sharing). The service portal may also provide detailed analytics of performance based on the authority association mappings (e.g., your page is popular among “expert” users interested in science, your page is popular among laptop users but unpopular among tablet users, etc.) to assist site owners in improving their content. col. 12, lines 47- col. 13, lines 6: Authority utilization module 170 can also leverage page and/or domain authority for other monetization avenues…. the intermediary system 104 may provide a service portal 181, for example as an application or content site, for presenting site owners with general information and tips for improving authority (e.g., update content regularly, involve social media for content sharing) as well as detailed analytics of performance based on the authority association mappings (e.g., your page is popular among “expert” users interested in science, your page is popular among laptop users but unpopular among tablet users, etc.) to assist site owners in improving their content. The service portal 181 can be used to present users with information pertaining to any of the associations and implicit or explicit authority indications described herein, and may present users with a visual representation of authority ranking changes over time.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jain in the system of Kapur, in order to provide detailed analytics of performance based on the authority association mappings (e.g., your page is popular among “expert” users interested in science, your page is popular among laptop users but unpopular among tablet users, etc.) to assist site owners in improving their content. The service portal can be used to present users with information pertaining to any of the associations based on implicit or explicit authority indications described herein, and may present users with a visual representation of page authority over time as taught by Reference Jain (see at least in col. 5, lines 15-39) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective); 
Regarding the claim limitations below:
“improving a recommendations quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users”
It should be noted that applicants originally submitted specification mentions the term “threshold” in [0039], [0069] (as an example), [0079], [0083], and [0088]. However, none of the cited paragraphs discuss in any detail what the threshold is. For instance, in [0039] the applicants are not defining or describing what the applicants consider the threshold to be. It simply states “Success (and, hence, a successful application use outcome) can be measured, for example, using one or more thresholds applied to one or more characteristics of a work product. For example, in the case of an outcome involving publishing a work product, success can be measured by the number of people who access the published work product with respect to a given threshold, or the number of people who purchased the published work product with respect to a given threshold, and so forth. The thresholds can be set based on the specific implementation and considerations relating thereto.” The same is the case for all the other mentions of the term “threshold” in the specification. As such, the term “usage threshold level” is broadly interpreted as usage in a period of time that is greater than zero. When the product is being used for a particular period of time, the act of the user using the product will result in the usage time being greater than zero and as such reads on the “usage threshold level”. 
Kapur shows “Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” 
However, Kapur does not show “a usage threshold level of the work product by key users”. Zadeh shows the “a usage threshold level of the work product by key users” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

	 
Regarding claim limitation:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures, and the identifying the importance”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
	In light of this description and the broadest reasonable interpretation of the claims. In the claim limitations above, the terms “determining, by the server, whether to cause to selectively perform…” is shown by applicants’ originally submitted specification limitation in [0040]-[0042]. Here, in [0040], the specification describes “The selective action performance determination device 450 determines whether to selectively perform an action responsive to any (one or more) of the following: the work product characteristics signals; and the successful application use outcomes.” 
In light of the specification, the claim limitation “determining, by the server, whether to cause to selectively perform…” is determined using - the work product characteristics signals; and the successful application use outcomes.
Work product characteristics are shown in the specification [0042]. Here, the description is examples, but the description does not differentiate between which example applies to which type of measure. In light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. In [0050]: skill level involved in making the work product, [0137]: color correction skill. Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). 
The successful application use outcomes is shown in the specification in [0047]-[0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec.
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “improving performance of the application”. 
However, Kapur does not show - The successful application use outcomes because Kapur does not show social network analysis. As such, Kapur only partially shows the limitation “determining, by the server, whether to cause to selectively perform…”
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective; and
Regarding the claim limitation below:
selectively performing one or more of the one or more actions responsive to an affirmative result by said determining step (Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Here, Kapur recites…. By classifying coursework submissions against a computational representation of the scored or graded training examples, individual coursework submissions are assigned a grade or score.  In some case or embodiments, features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Based on the description herein, persons of ordinary skill in the art will appreciate both a wide variety of computationally-defined features that may be extracted from the audio signal of, or derived from, a coursework submission and a wide variety of computational techniques for classifying such coursework submissions based on the extracted features (see [0150]). This reads on “one or more of the one or more actions” in the claim). 
Kapur also read on the claim limitations: [0052]-[0054]: Grading rubric and classifier based on grading reads on "selectively performing" in the claim. [0056]: authentication of the student, here, anyone not authenticated reads on "selectively performing" in the claim. [0057]: fraud/ plagarism reads on "selectively performing" in the claim. [0060]: classifying based on grading and improving reads on "selectivley performing" in the claim. [0061]: good and bad examples and baseline reads on "selectively performing" in the claim.

As per claim 19: 
Regarding the claim limitation below:
“wherein said server calculates a success of the work product, and determines whether to selectively perform the action responsive to the success of the work product.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “selectively perform the action responsive to the success of the work product”). Kapur also shows evaluation of a submission [0026], [0045]-[0047] and grading scale for the submission [0026], [0045]-[0047]. This reads on “calculates a success” in the claim. 
However, applicants specification uses social media outcome analysis to determine success, but Kapur does not show social network analysis, as such Kapur does not show “success” in light of [0040]-[0042], [0048] of the specification.
Zadeh shows “success” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 21: Kapur shows:
wherein the processor is further configured for selectively performing the particular actions responsive to work product characteristic signals (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis. Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. [0050]: skill level involved in making the work product, [0137]: color correction skill), application use outcomes (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments), 
Regarding the claim limitations “and successful application use outcomes.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on improving performance of the application). However, Kapur does not show “and successful application use outcomes” because Kapur does not show social network analysis.  
Zadeh shows “and successful application use outcomes” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 


As per claim 22: 
Regarding the claim limitations below:
“wherein the processor is further configured for performing one or more actions selected from the group consisting of security compliance checking, text analysis, machine learning determination, and machine learning recommendation.”
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 23: 
Regarding the claim limitations below:
“wherein the one or more actions includes security compliance checking that checks the at least one application against a set of security compliance rules.”
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 24: 
Regarding the claim limitations below:
wherein the one or more actions includes text analysis that automatically identifies work product from personal documents.
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 25: 
Regarding the claim limitations below:
wherein the one or more actions includes a machine learning determination of a relative importance of the work product to improve a recommendation quality.
Kapur shows “wherein the one or more actions includes a machine learning determination of a relative importance of the work product to improve a recommendation quality” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” In [0016]: Kapur shows “determination of a relative importance” the particular computationally defined feature characterizes either or both of (i) size or position of the region of interest relative to a rule of thirds alignment or point; and (ii) focus of, or within, the region of interest relative at least one other portion of the image or video frame.  In some cases or embodiments, the segmenting provides foreground/background segmentation.  In some cases or embodiments, the segmenting includes adaptively refined key point sets, wherein adaptive refinement is based on at least one of: iteration on the key point sets using automatically updated key point detection parameters; and computational clustering to refine the key point sets.
However, Kapur does not show “threshold” to compare and determine quality for improvement. Zadeh shows the “threshold” to compare and determine quality for improvement at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 26: 
Regarding the claim limitations below:
“wherein the one or more actions includes a machine learning recommendation of an alternative application or rental mechanism when the at least one application is hosted in a cloud environment.”
Kapur shows how advertising can provide a revenue stream [0005] and [0047]-[0054]: shows alternate applications for submitting coursework, this reads on “offering at least one of an alternate application and a complementary application based on application usage by users in a social network”

As per claim 28: Kapur shows:
wherein computing a measure of complexity includes measuring a visual complexity of a graphical image (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055].

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126) and Aggarwal; Vijay K. et al. (US 2014/0052610).
Regarding claims 20, neither Kapur nor Zadeh shows “proxy server”.

As per claim 20: 
Regarding the claim limitation below:
“wherein the server is disposed external to the device, and the system further comprises a proxy server disposed in the device, for enabling communications between the applications in the device and the server external to the device.”
Kapur shows “It has been discovered that media-rich, indeed even expressive, content can be accommodated as, or as derivatives of, coursework submissions using feature extraction and machine learning techniques.” (Abstract). 
Zadeh shows attached objects and external items in ([1394]).
However, Kapur in view of Zadeh does not explicitly show a “proxy server”. Prior art Aggarwal shows “proxy server” at least in [0047]-[0051]. 
Reference Aggarwal is analogous art to primary Reference Kapur because both primary reference and secondary reference are concerned with resource allocation to improve performance (see Kapur (Abstract), Aggrawal [0051], [0077]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Aggarwal in the system of Kapur, in order to provide for a system that is focused on improving performance and improving filter requests using proxy servers as taught by Reference Aggarwal (see at least in [0051]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 27: 
Regarding the claim limitations below:
“wherein computing a measure of an expertise level includes determining a number and nature of transfers of content between tools.”
Kapur and Zadeh does not show “transfers of content”, however, Aggarwal shows the limitation at least in [0049], [0053], [0065]-[0071], here, in [0053] shows using a transfer protocol such as File Transfer Protocol (FTP).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Aggarwal in the system of Kapur, in order to provide for a system that is focused on improving performance and improving filter requests using proxy servers as taught by Reference Aggarwal (see at least in [0051]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

Response to Arguments
Applicants arguments related to amended claims are moot in view of the new grounds of rejection.
Applicant’s Argument #1
Applicants argue on page(s) 9-11 of applicants remarks that “It is again respectfully asserted that Kapur does not discuss "characteristics of a work product" at all, and thus, clearly does not discuss "receiving characteristics of a work product" or "computing, by the server, measures of a complexity, a quality, and an expertise level for the work product responsive to the characteristics" [emphasis added], as essentially recited in claims 17 and 18, but rather is silent regarding the same.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ originally submitted specification only gives examples of what the measures could include see [0042], but the description does not differentiate between which example applies to which type of measure, as such, in light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows the limitations. As discussed below:
computing, by the server, measures of a complexity (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis), a quality (Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]), and an expertise level ([0050]: skill level involved in making the work product, [0137]: color correction skill) for the work product responsive to the characteristics (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments).
Applicants are only arguing [0007] and [0114] of Kapur, but the claim limitation argued by applicants addresses many different paragraphs of Kapur. Further, it should be noted that the examiner has not cited [0114] of Kapur for the above limitation. 
Additionally, the following paragraphs show the above limitations:
The following paragraphs of Kapur also read on the claim limitations:
[0047]: qualities of the work product reads on "characteristics" in the claim.
[0017]: quality score....based on defined features reads on "characteristics" in the claim.
[0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim.
Work product characteristics are shown in the specification [0042]. Here, the description is examples, but the description does not differentiate between which example applies to which type of measure. In light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. In [0050]: skill level involved in making the work product, [0137]: color correction skill. Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). 

Applicant’s Argument #2
Applicants argue on page(s) 11-13 of applicants’ remarks that “The Examiner continues to argue that Kapur's paragraphs 47, 17, and 50 further read on the recited characteristics, expertise level, and complexity. However, it is respectfully noted that the claim does not simply recite "characteristics," "complexity," and, "expertise level," in a vacuum, but rather specifically recites that the measures of complexity, quality, and expertise level are computed responsive to the recited characteristics. The Examiner cites a discussion of student skill level, for example, but makes no showing that the student's skill level is computed responsive to the cited characteristics. Thus, it is not enough to simply point to "characteristics" in Kapur, because the cited features are not related to the cited "complexity," "quality," and, "expertise level". (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ arguments are unpersuasive, because Zadeh is simply being used for the social media aspect of the outcome determination. Kapur has the ability to determine an outcome by the ability to score and grade coursework. However, Kapur does not explicitly show social media being used to score or grade coursework, this is why Zadeh has been brought in. To make this clear, examiner cited the following additional paragraphs in the After Final Rejection to show the “selectively performing” limitation. The following paragraphs of Kapur also read on the claim limitations:
[0052]-[0054]: Grading rubric and classifier based on grading reads on "selectively performing" in the claim.
[0056]: authentication of the student, here, anyone not authenticated reads on "selectively performing" in the claim.
[0057]: fraud/ plagarism reads on "selectively performing" in the claim.
[0060]: classifying based on grading and improving reads on "selectivley performing" in the claim.
[0061]: good and bad examples and baseline reads on "selectively performing" in the claim.
Please read the rejection below for more details on the claim limitation argued above. 
Regarding the claim limitations:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Kapur also shows the ability to score or grade training examples, individual coursework submissions are assigned a grade or score quickly and efficiently. This reads on improving performance of the application). However, Kapur does not show “determining whether to cause” because Kapur does not show social network analysis.  
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh.
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

Applicant’s Argument #3
Applicants argue on page(s) 12-17 of applicants’ remarks that “Furthermore, it is unclear what the Examiner is intending to argue by adding Zadeh and only stating in support of the contention, "Zadeh shows determining, by the server, whether to cause to selectively perform..." at least in ([00956]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]:social network analytics)". For example, the Examiner cited paragraph [0157] of Zadeh as teaching "determining whether to cause", and paragraph [0157], nor the other paragraphs cited by the Examiner, include any information on selection, but are simply lists of various items unrelated to determining or selecting any particular actions.” (See applicants’ remarks for more details).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below:
“improving a recommendations quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period and a usage threshold level of the work product by key users”
It should be noted that applicants originally submitted specification mentions the term “threshold” in [0039], [0069] (as an example), [0079], [0083], and [0088]. However, none of the cited paragraphs discuss in any detail what the threshold is. For instance, in [0039] the applicants are not defining or describing what the applicants consider the threshold to be. It simply states “Success (and, hence, a successful application use outcome) can be measured, for example, using one or more thresholds applied to one or more characteristics of a work product. For example, in the case of an outcome involving publishing a work product, success can be measured by the number of people who access the published work product with respect to a given threshold, or the number of people who purchased the published work product with respect to a given threshold, and so forth. The thresholds can be set based on the specific implementation and considerations relating thereto.” The same is the case for all the other mentions of the term “threshold” in the specification. As such, the term “usage threshold level” is broadly interpreted as usage in a period of time that is greater than zero. When the product is being used for a particular period of time, the act of the user using the product will result in the usage time being greater than zero and as such reads on the “usage threshold level”. 
Kapur shows “Improving a recommendation quality by identifying an importance of the work product using a machine learning technique, the importance being based on at least an amount of time users work dedicatedly on the work product during a particular time period” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” 
However, Kapur does not show “a usage threshold level of the work product by key users”. Zadeh shows the “a usage threshold level of the work product by key users” at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

Applicant’s Argument #4
Applicants argue on page(s) 14-17 of applicants’ remarks that “It is again respectfully asserted that the cited passages, and the remainder of the Zadeh specification, are silent regarding any sort of determination, and it is further noted that one of ordinary skill in the art would not consider a list of certain industries and/or functions to teach or suggest determining whether a hardware device performs particular actions based on "measures of a complexity, a quality, and an expertise level for the work product responsive to the characteristics", as recited in claim 17. It is respectfully asserted that Zadeh makes no mention of any determination of selectively performing anything, and certainly does not discuss "determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving the performance of the application by adjusting application characteristics, responsive to the measures", as essentially recited in independent claims 17 and 18, anywhere in the Zadeh specification". (See applicants’ remarks for more details).
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding claim limitation:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures, and the identifying the importance”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042]. Since social media analysis is used to determine whether or not to selectively perform one or more actions as is recited in the claim, even though Kapur shows the selectively performing of the action, Kapur does not explicitly show social media analysis. Please see rejection below for details.
	In light of this description and the broadest reasonable interpretation of the claims. In the claim limitations above, the terms “determining, by the server, whether to cause to selectively perform…” is shown by applicants’ originally submitted specification limitation in [0040]-[0042]. Here, in [0040], the specification describes “The selective action performance determination device 450 determines whether to selectively perform an action responsive to any (one or more) of the following: the work product characteristics signals; and the successful application use outcomes.” 
In light of the specification, the claim limitation “determining, by the server, whether to cause to selectively perform…” is determined using - the work product characteristics signals; and the successful application use outcomes.
Work product characteristics are shown in the specification [0042]. Here, the description is examples, but the description does not differentiate between which example applies to which type of measure. In light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. In [0050]: skill level involved in making the work product, [0137]: color correction skill. Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). 
The successful application use outcomes is shown in the specification in [0047]-[0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec.
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “improving performance of the application”. 
However, Kapur does not show - The successful application use outcomes because Kapur does not show social network analysis. As such, Kapur only partially shows the limitation “determining, by the server, whether to cause to selectively perform…”
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2014/0120511) Hall; Sharon L. A method, systems, and computer programming products that support transparent, safe online communication and collaboration for educators and their students participating in any K-12 or higher-education institutions.  A software application is provided as a framework that allows teachers and students to reach out to one another digitally and from a variety of social media technologies without social entanglement and in a completely transparent way. This invention provides a method, system and software application that pushes all chatting/texting/messages and other user driven content between two users to a monitoring portal that allows school administrators and parents to view all digital communication between their students and educators.  In addition, automated keyword searches run in the background that will alert monitors of misconduct or inappropriate language.  All system registrants are informed and agree to the transparent dialog before use.
(US 2013/0073344) Parent; Karen. An integrated method for optimizing productivity and performance of a workforce (comprising at least one person) within a workspace, comprises the steps of a) acquiring at least one real time, continuous, data point set relating to said workforce, which includes data points relating to all activities, roles and functions of a person within a selected time frame, such data set being measured down to the level of a second (the "benchmark data point set"); b) measuring and comparing the benchmark data point set against previously compiled data points from within a usefully comparable, like workforces within a like workplaces and timeframes (the "comparable data point set"); and c) utilizing differences and similarities between the benchmark data point set and the comparable data point set to produce simulation models which identify and direct specific improvements to be made to increase the productivity and performance of the workforce.
Felden et al. Recommender Systems Based on an Active Data Warehouse with Text Documents. Published in: 2007 40th Annual Hawaii International Conference on System Sciences (HICSS'07) (Page(s): 168a). This reference recites in everyday life one has to take a variety of decisions. So there is a need for recommendation which information may be relevant and which is rather unimportant to support decision making. Frequently we find recommendation systems to assist clients in online-shops and other Internet environments. The objective of these systems is the implementation of user-friendly interfaces with a high degree of personalization and efficient decision support. This paper evaluates several machine-learning techniques for recommendation systems which are suitable to find appropriate decision-relevant text documents like product descriptions or test reports. We propose recommendation systems which are based on an active data warehouse where we link adaptive user profiles and textual product descriptions. 
(KR20140131291A) Aylesworth et al. Computing system with learning platform mechanism and method of operation thereof. This reference recites according to an embodiment of the present invention, provided is a computing system including a learner analyzing module formed to determine a learner profile; a lesson module connected to the learner analyzing module and identifying a learner response to an evaluation factor about a subject corresponding to the learner profile; a monitoring module connected to the learner analyzing module and determining a response evaluation factor relating to the learner response; and a knowledge evaluating module connected to the monitoring module and generating a learner knowledge model including a skilled level based on the learner response, the learner evaluation factor, and the leaner profile to be displayed on a device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624